DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I including claims 1-31 in the reply filed on 10/05/2021 is acknowledged.
Claims 1 and 31 are allowable. Claim 32-33, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I and II, as set forth in the Office action mailed on 8/05/2021, is hereby withdrawn and claims 32-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claim 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1, is allowed because the closest prior art of record, Nnaji US 8,042,073, Rivier-Cazeaux et al. US2010/0077364, Nozuyama US2009/0210764, Yoshida et al. US7,441,168, Wang US2005/0055121 and Simmons US2001/0023083, either in singularly or in combination fails to anticipate or render obvious the limitations of assign weights to the identified defects using a weighted defectivity model, wherein the weighted defectivity model assigns weights to the identified defects indicative of predicted impact of the identified defects on reliability of the dies; generate defectivity scores for the dies in the population by aggregating the weighted defects in the respective dies in the population; and determine a set of outlier dies based on the defectivity scores for the dies in the population, wherein at least some of the set of outlier dies are isolated from the population, in combination with the limitations set forth by the claim.
Claim 31, is allowed because the closest prior art of record, Nnaji US 8,042,073, Rivier-Cazeaux et al. US2010/0077364, Nozuyama US2009/0210764, Yoshida et al. US7,441,168, Wang US2005/0055121 and Simmons US2001/0023083, either in singularly or in combination fails to anticipate or render obvious the limitations of assigning weights to the identified defects using a weighted defectivity model, wherein the weighted defectivity model assigns weights to the identified defects indicative of predicted impact of the identified defects on reliability of the dies; generating defectivity 
Claim 32, is allowed because the closest prior art of record, Nnaji US 8,042,073, Rivier-Cazeaux et al. US2010/0077364, Nozuyama US2009/0210764, Yoshida et al. US7,441,168, Wang US2005/0055121 and Simmons US2001/0023083, either in singularly or in combination fails to anticipate or render obvious the limitations of assign weights to the identified defects using the particular weighted defectivity model, wherein the particular weighted defectivity model assigns weights to the identified defects indicative of predicted impact of the identified defects on reliability of the dies; generate defectivity scores for the dies in the population by aggregating the weighted defects in the respective dies in the population, in combination with the limitations set forth by the claim.

The closest prior art of record:
Nnaji US 8,042,073 teaches a sorted data signature analysis for identifying outliers in data sets and a procedure to identifying outliers among values from dies in a wafer (see abstract, col. 2, ll. 4-18; col. 10, ll. 1-46).  
Riviere-Cazeaux et al. US 20100077364 teaches a method and apparatus for designing an integrated circuit IC by identifying one or more defects in a feature within the IC layout, determining if an identified defect is improbable and calculating an 
Nozuyama US 2009/0210764 teaches a test quality evaluating an improving system having a fault layout information link which creates a weighted fault dictionary by correlating a layout element related to an undetected fault, out of faults corresponding to a specified fault model and occurring in a circuit to be tested with the undetected fault as a weight of the undetected fault which cannot be detected by a attest pattern for testing the faults (see abstract, para. 0065).
Yoshida et al. US 7,441,168 teaches a method a fault detecting method and a layout method for a semiconductor integrated circuit. The fault detecting method performs detection for faults in a semiconductor integrated circuit using a fault list corresponding to information on sites in the semiconductor integrated circuit where a fault is likely to occur or information required to reduce such faults. In addition, the fault detecting method and the layout method perform ordering of faults with their likelihood and weighting of the faults, taking into consideration physical information on a mask pattern within a chip or records of actual use of cells or functional blocks (see abstract, col. 2, ll. 60 through col. 3, ll. 3).
Wang US 2005/0055121 teaches a method for yield loss analysis of process steps of semiconductor wafers having a plurality of dies, and more particularly relates to a defect inspection technique to determine a hit ratio, computation of yield impact 
Simmons US2001/0023083 teaches a test method provides a sample of wafer level defects most likely to cause yield loss on a semiconductor wafer subdivided into a plurality of integrated circuits (IC's). Defect size and location data from an inspection tool is manipulated in an algorithm based on defect sizes and geometry parameters. The defects are classified by defect size to form size based populations, wherein the contribution of each size range of defect population to yield loss is calculated and random samples for review are selected from each defect size population (see abstract, claim 1).
However, the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations set forth above with respect to independent claims 1, 31 and 32, without the use of impermissible hindsight.
Dependent claims 2-30, are allowed for the reasons explained above with respect to independent claim 1, from which they depend.
Dependent claim 33 is allowed for the reasons explained above with respect to independent claim 32 from which it depends. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864